Citation Nr: 1611707	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-06 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Brugada syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously remanded by the Board in October 2015.

The issue of entitlement to special monthly compensation (SMC) has been raised by the record in March 2013 and August 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the below noted reasons, the Board finds that the AOJ did not comply with the Board's October 2015 remand directives, and, therefore, this case must be remanded to ensure compliance.  Id. 

As noted by the Board in the October 2015 remand, the Veteran contends that he has Brugada syndrome that is related to his service.  He submitted a November 2011 statement that he had an EKG during service at which time his doctor told him that he had "long QT's."   

In a May 2011 private medical opinion, the Veteran's treating chiropractor Dr. Yocom stated that the Veteran had Brugada rhythm and explained that he had episodes of palpations during his active service.  He stated that had he been cardiographed when being evaluated for palpations during service, the diagnosis would have been relatively apparent.  He opined that it is more likely than not that the Brugada syndrome is directly related to the Veteran's symptoms of palpation.  He further opined that it is more likely than not that the same is directly and causally related to his service via a misdiagnosis.

In a link cited by the Veteran's representative in an October 2015 Brief, according to the Mayo Clinic, Brugada syndrome is frequently an inherited condition.  Symptoms included irregular heartbeats and palpitations.

In October 2015, the Board remanded the matter in order to determine the nature and etiology of any currently diagnosed Brugada syndrome as the evidence of record did not contain a VA medical examination or medical opinion as to whether the Veteran's Brugada syndrome is related to his service, and the private opinion was provided by a chiropractor who does not specialize in the treatment of cardiac disabilities.

The Board further indicated that, while on Remand, any additional VA and private treatment records should be associated with the claims file.  Thereafter, the Veteran's claim was to be readjudicated based on the entirety of the evidence and, if the claim remained denied, the Veteran and his representative should be issued a supplemental statement of the case.

Subsequently, in December 2015, the AOJ sent the Veteran a letter requesting that he identify any outstanding treatment records; however, in January 2016, he indicated that he had no further information.  However, the AOJ has not yet provided the Veteran with a VA examination or readjudicated the matter in a supplemental statement of the case.  Therefore, a remand is necessary in order to ensure compliance with the October 2015 remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed Brugada syndrome.  The record should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  The examiner should provide the following opinions:

(A)  The examiner should confirm the diagnosis of Brugada syndrome.

(B)  If Brugada syndrome is diagnosed, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed Brugada syndrome is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.

(ii)  If the examiner finds that the Veteran's diagnosed Brugada syndrome is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.

(C)  If Brugada syndrome is not a congenital or developmental defect or disease, the examiner is asked to op as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset during service or is otherwise related to service.  

In answering the foregoing questions, please discuss the Veteran's assertions of long QT's in service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



